Exhibit 10.1

 

LOGO [g315798g51q90.jpg]

COMMERCIAL VEHICLE GROUP, INC.

2012 BONUS PLAN

Formula for Participants

BONUS = Salary x BF1 x BF2 x BF3

Bonus Factor 1 (“BF1” or “Target Factor”) = the factor awarded to participants
in the plan (as a percent of base salary).

Bonus Factor 2 (“BF2” or “The Company Factor”) is based on EBITDA, a non-GAAP
financial measure calculated by adding interest, taxes, depreciation and
amortization to net income, and adjusted by the Compensation Committee of the
Board of Directors to eliminate the effects of gains and losses on forward
exchange contracts and other gains and losses or extraordinary income or expense
not foreseen at the time the 2012 Bonus Plan was established. The Compensation
Committee of the Board of Directors reserves the right to review, modify and
approve the final adjusted EBITDA calculation as it relates to the 2012 Bonus
Plan for the sole purpose of ensuring that the bonus payments are calculated
with the same intentions for which the targets have been established for the
current year.

The target level payment is based on the Company’s business plan for the current
year and would result in a 100% payout. The minimum threshold level for a payout
under the 2012 Bonus Plan is based on the minimum acceptable performance of the
Company resulting in a 50% payout. The maximum potential payout under the 2012
Bonus Plan is set at 150% payout. Payments below the minimum threshold or above
the maximum potential payout are considered discretionary and are subject to
specific review and approval of the Compensation Committee of the Board of
Directors.

Bonus Factor 3 (“BF3” or “The Individual Factor”) consists of a mix of measures
specific to each participant’s responsibilities and to reflect the results
necessary for continued growth and the Company’s short and long-term objectives.
Objectives for each position are assigned annually and tie to the individual
performance of each participant with respect to their specific responsibilities
in support of the overall company goals, including but not limited to: (1) cash
flow, (2) operating and cost reduction initiatives, (3) strategic initiatives,
(4) product development and (5) revenue growth. Such measures are important to
the company’s immediate and long-term objectives, require a significant effort
on the individual’s part and support the operating and financial targets for the
2012 business plan within each participant’s functional area. The Compensation
Committee of the Board of Directors reserves the right to review, modify and
approve, at its sole discretion, all BF3 percentages for plan participants.

The Compensation Committee of the Board of Directors further reserves the right,
at its sole discretion, to review and modify the formula and factors discussed
above when determining specific 2012 bonus payments under the 2012 Bonus Plan to
ensure the awards are derived with the same intention for which the targets and
thresholds have been established for the current year.